Citation Nr: 0731147	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
due to exposure iodizing radiation.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 to February 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for lung cancer.  

The Board notes that in denying the veteran's claim for 
service connection for lung cancer, the RO considered the 
veteran's claim on a direct basis and as due to exposure to 
radiation and asbestos.  In his September 2004 notice of 
disagreement, the veteran expressed disagreement with the 
RO's determination as to entitlement based upon exposure to 
radiation and asbestos.  However, on his June 2005 
substantive appeal (on VA Form 9), the veteran limited his 
appeal to entitlement based upon exposure to radiation.  
Accordingly, the appeal continues as such.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has lung cancer 
that is due to any incident or event in military service, to 
include specifically exposure to non-ionizing radiation 
therein, and lung cancer was not manifested until decades 
after his separation from service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service, to 
include as due to exposure to non-ionizing radiation therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The April 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing he has 
a current disability as well as records showing a 
relationship between his claimed disability and service, or 
to provide a properly executed release so that VA could 
request the records for him.  Finally, the Board notes the RO 
sent the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board finds that the content of the April 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2004 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Where a veteran served ninety days or more of active military 
service, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  The veteran's claimed lung cancer, as a malignant 
tumor, is one of those diseases subject to presumptive 
service connection as a chronic disease.  

In this case, the veteran has asserted that service 
connection for lung cancer is warranted because he was 
exposed to non-ionizing radiation during military service.  
Specifically, the veteran claims that, during his service in 
the Navy, his military occupational specialty (MOS) was as an 
Airborne Electronics Technician, and he was in an early 
warning radar flight crew where was constantly exposed to 
radar radiation.  

The Board notes that claims based upon exposure to ionizing 
radiation are governed by two separate regulations and each 
provides a separate and distinct basis for establishing 
service connection based on exposure to ionizing radiation.  
See 38 C.F.R. §§ 3.309, 3.311.  However, neither of those 
regulations is applicable in this case as the evidence does 
not show nor does the veteran allege that he was involved in 
a "radiation-risk activity," as defined in 38 C.F.R. 
§ 3.309(d)(3)(ii).  Instead, as noted, the veteran's claim is 
based upon exposure to non-iodizing radiation.  

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation which 
are often mistakenly alleged to come under the ionizing 
radiation statute and regulations.  These claims may involve 
ultraviolet or visible light, infrared heat, microwaves and 
radio waves in devices such a cellular phones and telephone 
based stations, lasers, mercury vapor lamps, microwave ovens 
and towers, magnetic resonance imaging (MRI) and nuclear 
magnetic resonance (NMR), radar, radio, and television 
broadcast antennas, satellite earth station antennas, 
transmitters, and receivers, and electrical power lines and 
transformers.  The Court of Appeals for Veterans Claims has 
taken judicial notice of the fact that naval radar equipment 
emits microwave-type non-ionizing radiation which is not 
subject to review under the ionizing radiation statute and 
regulations.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  

Therefore, the Board will consider the veteran's claim on the 
basis of direct service incurrence as claimed to have 
resulted from exposure to radar waves during military service 
as an Aviation Electronic Technician.  Review of the evidence 
shows that he has been diagnosed with small cell lung cancer.  
See July 2003 private medical record.  Therefore, the 
controlling issue in this case is whether the veteran's 
current diagnosis of lung cancer is related to his military 
service, to include his exposure to non-iodizing radiation 
therein.  After carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the grant of service connection for lung cancer.  

The veteran's service medical records do not contain any 
symptomatology consistent with exposure to microwave radar 
emission or any complaints, treatment, or findings related to 
lung cancer.  The first time the veteran is shown to have a 
diagnosis of lung cancer was in July 2003, which is more than 
40 years following his discharge from service.  In evaluating 
the ultimate merit of this claim, the Board finds it 
especially probative that he submitted private medical 
records dated from June 2003 to April 2004, which document 
the progression of and treatment for his lung cancer; 
however, there is no objective medical evidence or medical 
opinion contained therein which establishes a medical nexus 
between the veteran's lung cancer and his military service, 
to include the reported in-service exposure to non-iodizing 
radiation.  

The Board has carefully considered the article the veteran 
submitted in support of his claim from the American Journal 
of Epidemiology, which essentially states that aviation 
electronics technicians were exposed to high levels of 
radiation and were more than twice as likely as other men to 
develop a type of cancer called non-lymphocytic leukemia.  
Although the article purports to establish that the veteran 
had the type of MOS which exposed him to high levels of radar 
waves, the amount of radiation is not a factor in this case.  
As noted, claims based upon exposure to non-ionizing 
radiation, such as the instant claim, are not subject to 
review under the ionizing radiation statute and regulations 
which take into consideration the amount of radiation a 
veteran was exposed to in service.  See Rucker, supra.  
Instead, in order to warrant service connection in this case, 
the evidence would need to show that this particular 
veteran's current diagnosis of lung cancer is etiologically 
related to his military service in general or his exposure to 
microwave radar emission specifically.  The article submitted 
by the veteran is general in nature and is insufficient to 
establish entitlement to service connection in this case.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

The only evidence of record which suggests that the veteran's 
lung cancer is related to his military service is the 
veteran's own statements.  However, there is no indication 
that he has the requisite professional knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis, causation, or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that laypersons may be competent to 
aver or testify as to the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, cancer is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
origin, and is therefore not susceptible of lay diagnosis.  

Moreover, review of the evidence shows the veteran's lung 
cancer was considered to be in remission after just over 
seven months of treatment, and there was no clinical evidence 
of recurrence when he was evaluated in February 2004.  See 
February 2004 private medical record.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim or appeal process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, No. 05-
0468 (Vet. App. June 21, 2007).  However, where the overall 
evidence of record shows present remission of the claimed 
cancer, that holding would not be applicable.

In view of the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the grant of the veteran's claim for service 
connection for lung cancer, claimed as secondary to exposure 
to non-iodizing radiation, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.

ORDER

Entitlement to service connection for lung cancer, claimed as 
due to exposure iodizing radiation, is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


